DETAILED ACTION

Double Patenting

1.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.   Claims 1-19 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,024,998. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are broader and therefore anticipated by the claims in the patent.
     To be sure, claims 1, 7 and 14 of the instant application are the same as claims 1, 11 and 12 of the patent except that claims 1 and 7 of the instant application do not require repeatedly outputting connection information.  

	Claim 2 is anticipated by claim 4 of the patent.
Claim 3 is anticipated by claim 23 of the patent.

Claim 5 is anticipated by claim 1 of the patent.
Claim 6 is anticipated by claim 8 of the patent.

Claim 8 is anticipated by claim 22 of the patent.
Claim 9 is anticipated by claim 23 of the patent.
Claim 10 is anticipated by claim 12 of the patent.
Claim 11 is anticipated by claim 12 of the patent.
Claim 12 is anticipated by claim 2 of the patent.
Claim 13 is anticipated by claim 8 of the patent.

Claim 15 is anticipated by claim 4 of the patent.
Claim 16 is anticipated by claim 23 of the patent.
Claim 17 is anticipated by claim 11 of the patent.
Claim 18 is anticipated by claim 2 of the patent.
Claim 19 is anticipated by claim 8 of the patent.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1, 4, 5, 7, 10-12, 14, 17 and 18 rejected under 35 U.S.C. 103(a) as being unpatentable over King et al, U.S. Patent Publication No. 2010/0188473 (hereinafter King) in view of Kent et al, U.S. Patent Application Publication No. 2012/0214416 (hereinafter Kent).
	Regarding claim 1, King discloses a method implemented at a first device for conferencing the first device and a portable device in a near-end environment with a far end, the method comprising:
	connecting the first device (from Figure 2A, see unit 105) in the near-end environment to the far end with a far-end connection;
	pairing the first device with the portable device (from Figure 2A, see unit 200) in the near-end environment via a near-end network;
	obtaining, at the first device via the near-end network, portable audio captured with the portable device (from paragraph 0050, see the user could simply speak into the phone); and
	sending the portable audio to the far end (from paragraph 0003, see remote participant).

	Still on the issue of claim 1, King does not disclose directing the outputting of connection information in an imperceptible acoustic beacon in the near-end environment and connecting the first device via the near-end network with a user device in the near-end environment based on the user device using the output connection information. All the same, Kent discloses directing the outputting (from Figure 7, see step 765) of connection information in an imperceptible acoustic beacon in the near-end environment and connecting (from Figure 7, see step 780) the first device via the near-end network with a user device Invitation Code). Therefore, it would have been obvious to one of ordinary skill in the art to modify King with directing the outputting of connection information in an imperceptible acoustic beacon in the near-end environment and connecting the first device via the near-end network with a user device in the near-end environment based on the user device using the output connection information as taught by Kent. This modification would have improved the system’s efficiency by allowing for a faster connection as suggested by Kent (see paragraph 0004). 

	Regarding claim 4, King as modified by Kent discloses the claimed feature.
	
	Regarding claim 5, see Figure 2 of King.
	
	Regarding claim 7, King discloses a conferencing system in a near-end network for conferencing the conferencing system and a portable device in a near-end environment with a far end, the conferencing system comprising:
	a loudspeaker for outputting audio in a near-end environment (from paragraph 0003, see speaker);
	one or more interfaces for communicatively connecting in the near-end network (from paragraph 0049, see network); and

connect the conferencing system to the far end with a far-end connection using the one or more interfaces (from Figure 4, see step 404);
pair with the portable device (from Figure 2A, see unit 200) in the near-end environment via the near-end network;
obtain, via the near-end network, portable audio captured with the portable device (from paragraph 0050, see the user could simply speak into the phone); and
send the portable audio to the far end (from paragraph 0003, see remote participant). 

	Still on the issue of claim 7, King does not disclose the processing unit is configured to direct the outputting of connection information in an imperceptible acoustic beacon in the near-end environment and connect via the near-end network with a user device in the near-end environment based on the user device using the output connection information. All the same, Kent discloses the processing unit is configured to direct the outputting (from Figure 7, see step 765) of connection information in an imperceptible acoustic beacon in the near-end environment and connect (from Figure 7, see step 780) via the near-end network with a user device in the near-end environment based on the user device using the output connection information (from Figure 7, see Invitation Code). Therefore, it would have been obvious 

	Regarding claim 10, King as modified by Kent discloses the claimed feature.

	Regarding claim 11, see Figure 2 of King.
	Regarding claim 12, see Figure 2 of King.
	
	Regarding claim 14, King discloses a non-transitory programmable storage device or devices having program instructions stored thereon for causing a programmable conferencing system to perform a method of conferencing over a network with a far end via a far-end connection, the method comprising:
	connecting the programmable conferencing system in a near-end environment to the far end with a far-end connection (from paragraph 0003, see remote participant);
	pairing the programmable conferencing system with a portable device (from Figure 2A, see unit 200) in the near-end environment via a near-end network;
the user could simply speak into the phone); and
	sending the portable audio to the far end (from paragraph 0003, see remote participant).

	Still on the issue of claim 14, King does not disclose directing the outputting of connection information in an imperceptible acoustic beacon in the near-end environment and connecting the programmable conferencing system via the near-end network with a user device in the near-end environment based on the user device using the output connection information. All the same, Kent discloses directing the outputting (from Figure 7, se step 765) of connection information in an imperceptible acoustic beacon in the near-end environment and connecting (from Figure 7, see step 780) the programmable conferencing system via the near-end network with a user device in the near-end environment based on the user device using the output connection information (from Figure 7, see Invitation Code). Therefore, it would have been obvious to one of ordinary skill in the art to modify King with directing the outputting of connection information in an imperceptible acoustic beacon in the near-end environment and connecting the programmable conferencing system via the near-end network with a user device in the near-end environment based on the user device using the output connection information as taught by Kent. This modification would have improved the system’s efficiency by 

	Regarding claim 17, King as modified by Kent discloses the claimed feature.

	Regarding claim 18, see Figure 2.

5.	Claims 2, 8 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over King combined with Kent in view of Willey, U.S. Patent Application Publication No. 2003/0065918 (hereinafter Willey).
	Regarding claim 2, although King as modified by Kent discloses that outputting the connection information comprises encoding the connection information in an audio signal of the acoustic beacon, the combination fails to teach that the signal is modulated with frequency shift keying. All the same, Willey discloses that the signal is modulated with frequency shift keying (see paragraph 0068). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of King and Kent wherein the signal is modulated with frequency shift keying as taught by Willey. This modification would have improved the system’s reliability by preventing attacks.

	Claim 8 is rejected for the same reasons as claim 2.
	Claim 15 is rejected for the same reasons as claim 2.
	
Allowable Subject Matter 
6.	Claims 3, 6, 9, 13, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
August 10, 2021

/OLISA ANWAH/Primary Examiner, Art Unit 2652